Title: To Thomas Jefferson from Benjamin Henry Latrobe, 5 September 1807
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Washington Septr. 5h. 1807.
                        
                        Mr. Lenthall has been so ill in health, & so much worse in humor for sometime past, that I cannot leave the
                            Work sufficiently to compleat today the drawings necessary to explain to You the Work on the North Wing for which I have
                            to request Your direction.—Every thing is going on well & to my utmost satisfaction excepting my situation with Mr
                            Lenthall. He has been always in the habit of threatening to leave me whenever his health or his humor happened to be a
                            little deranged. His services however have been so important, & his place so difficult to be filled, that I have never
                            seemed to understand him & during the five Years almost that have elapsed since his appointment, I have contrived never
                            to have a single quarrel with him on any subject. For he has this good quality that he always obeys peremptory orders
                            immediately & with good humor, so that it has always been in my power to put an end to every discussion without ever
                            appearing to be hurt. This morning however he has behaved so ill & before the Workmen has threatened to plague himself
                            no more with the Job, that I have thought it right to write to him a note desiring him to explain to me his intention,
                            either of remaining at his post, or quitting it. Of this note I subjoin a copy,—Should he quit us my labor will be the
                            more severe but I shall get through it; for I can depend upon the personal attachment of all our people to me; many of
                            whom, & among them Blagden, would not remain in the public service, did I not, when necessary, correct the [sour] & offensive treatment which Lenthall almost indiscrimately
                            bestows upon them, when at all sick or out of humor.
                        Besides this difficulty with Lenthall, there is a general spirit of mutiny among our carpenters who threaten
                            to strike for Wages. I have told them, that if by next Wednesday they did not agree to remain with us during the remaining
                            season I should discharge the refactory, & replace them at high wages by others from Phila. This I know I can immediately
                            accomplish, by writing to my Clerk there (Mr Mills). 
                  I shall do myself the favor to write again tomorrow and am with the
                            highest respect faithfully Yrs
                        
                            B Henry Latrobe
                            
                        
                    